   Case: 3:19-cv-00164-TMR Doc #: 1 Filed: 05/31/19 Page: 1 of 10 PAGEID #: 1



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

MCKESSON CORPORATION                        :
One Post Street                             :
San Francisco, CA 94104-5296                :
                                            : Case No.: 3:19-cv-164
                                            :
                      Plaintiff,            : Judge:
       vs.                                  :
                                            :
DIANA DILLOW                                : COMPLAINT
11229 County Road                           :
New Paris, Ohio 45347                       :
                                            :
and                                         :
                                            :
BRANNON LAW FIRM, LLC                       :
c/o Douglas D. Brannon                      :
1525 Ashbury Woods Dr.                      :
Dayton, Ohio 45458                          :
                                            :
and                                         :
                                            :
DOUGLAS D. BRANNON, ESQ.                    :
The Brannon Law Firm                        :
130 West Second Street, Suite 900           :
Dayton, Ohio 45402-1590                     :
                                            :
                      Defendants.           :
                                            :
                                            :

                                         PARTIES

      1.     Plaintiff McKesson Corporation (“McKesson”) is the fiduciary (sponsor) for the

McKesson Corporation Health Plan (“the Plan”). The Plan is an ERISA-qualified, self-funded

health benefit plan that is provided to employees of McKesson Corporation. All benefits under

the Plan are paid from the assets of McKesson or employees thereof. None of the benefits under




                                             1
    Case: 3:19-cv-00164-TMR Doc #: 1 Filed: 05/31/19 Page: 2 of 10 PAGEID #: 2



the Plan are paid through an insurance policy. The general administration of the Plan is provided

by Aetna US Healthcare (“Aetna”).

       2.      Defendant Diana Dillow (“Dillow”) is a resident of the State of Ohio, and resides

in Preble County, Ohio at 11229 County Road, New Paris, Ohio 45347. Dillow’s spouse was an

employee of McKesson Corporation, and as such, was a Member and Participant in the Plan.

Dillow was an eligible Dependent under the Plan.

       3.      Defendant the Brannon Law Firm, LLC, a/k/a Brannon & Associates (the “Brannon

Firm”), is a limited liability corporation with its principal place of business in Dayton,

Montgomery County, Ohio. The Brannon Firm represented Dillow in pre-litigation settlement of

a personal injury claim.

       4.      Douglas D. Brannon (“Brannon”) is an attorney (Ohio Sup. Ct. Registration No.

76603) associated with the Brannon Firm and who represented Dillow in pre-litigation settlement

of the personal injury claim referenced above. Brannon is employed in Montgomery County, Ohio,

at the Brannon Firm, located at 130 West Second Street, Suite 900, Dayton, Ohio 45402.

                                       JURISDICTION

       5.      This Court has original and exclusive jurisdiction over Plaintiff’s claim for a

violation of ERISA and enforcement of the terms of an ERISA plan under §502(a)(3) (29 U.S.C.

§1132(a)(3)); §502(e)(1) (29 U.S.C. §1132(e)(1)) and 28 U.S.C. §1331.

       6.      Dillow, the Brannon Firm, and Brannon, reside or conduct business in Preble

County and/or Montgomery County, Ohio, and the wrongful conduct took place in Preble County

and/or Montgomery County, Ohio.




                                               2
    Case: 3:19-cv-00164-TMR Doc #: 1 Filed: 05/31/19 Page: 3 of 10 PAGEID #: 3



                                  FACTUAL BACKGROUND

       7.      Dillow sustained personal injuries as a result of automobile accident on April 6,

2017 (“the accident”). Dillow sought treatment for her injuries.

       8.      At all times relevant, Dillow was an eligible Dependent under the Plan, and the

Plan remitted payment to medical providers for the medical treatment rendered to Dillow as direct

and proximate result of the accident.

       9.      The sum paid by the Plan to medical providers as a result of the injuries sustained

by Dillow as a direct and proximate result of the accident is $2,095,879.34. A redacted itemization

of the claims paid by the Plan is attached as Exhibit 1.

       10.     Dillow retained the Brannon Firm and its attorney Brannon to represent her with

regard to her personal injury claim.

       11.     During pre-suit negotiations, the Brannon Firm and Brannon held themselves out

to be the legal representatives for Dillow.

       12.     In or around October 2018, Dillow settled her personal injury claim without filing

a lawsuit, and the tortfeasor’s carrier issued a settlement check in the amount of $5,955,682.79.

The Brannon Firm and Brannon represented Dillow’s interests in this pre-litigation settlement.

       13.     Pursuant to the terms of the Plan, the Plan has a lien against the proceeds of any

recovery by Dillow in the amount of the benefits paid, and has the right to seek reimbursement of

expenses paid on behalf of Dillow. A true and correct copy of the relevant portions of the master

plan document and summary plan description are attached as Exhibits 2 and 3, respectively. The

entire master plan document and summary plan description are not attached due to length, but the

summary plan description was provided to Brannon on November 1, 2018, and both documents

will be provided to Dillow, the Brannon Firm, and Brannon upon request.




                                                 3
     Case: 3:19-cv-00164-TMR Doc #: 1 Filed: 05/31/19 Page: 4 of 10 PAGEID #: 4



       14.     Under the terms of the Plan, Dillow was required to refund to the Plan all benefits

paid if Dillow recovered from a third party, including proceeds from a settlement. The Plan’s right

to recover is not limited by the application of any statutory or common law “make whole” doctrine.

Ex. 2, Section 18.5, p. 175-77; Ex. 3, pp. 54-55.

       15.     Upon receipt of settlement funds, the Brannon Firm and Brannon (“Brannon

Defendants”) refused to refund to the Plan the benefits that the Plan paid on Dillow’s behalf.

       16.     On or about August 1, 2017, The Rawlings Company, LLC (“Rawlings”)1 sent

correspondence to Brannon, as counsel for Dillow, providing notice of the Plan’s lien and advising

Brannon that the Plan is an ERISA-qualified, self-funded plan.

       17.     On or about October 26, 2018, Dillow through her attorney Brannon, contacted

Rawlings Company to discuss potential resolution of the Plan’s lien.

       18.     On or about October 29, 2018, Rawlings was informed that Dillow had resolved

her claim with the tortfeasor’s insurance carrier for $5,955,682.79.

       19.     Upon information and belief, the tortfeasor’s insurance carrier issued a check to

Dillow, the Brannon Firm, and/or Brannon in the amount of $5,955,682.79.

       20.     From November 1, 2018, through the filing of this action, Rawlings and/or the

Plan’s representatives have been in contact with Brannon in an attempt to resolve the Plan’s lien.

       21.     Upon information and belief, at least $2,095,879.34 (the amount of the Plan’s lien)

can be clearly traced to funds in Defendants’ possession.

       22.     On January 15, 2019, the Plan’s counsel spoke with Brannon in an attempt to

resolve the Plan’s lien without litigation.



1
  The Rawlings Company, LLC is an authorized subrogation vendor for Aetna Life Insurance Company,
the Claims Administrator. Therefore, all actions taken by employees of The Rawlings Company, LLC are
on behalf of Aetna and the Plaintiff as fiduciary for the Plan.


                                                    4
     Case: 3:19-cv-00164-TMR Doc #: 1 Filed: 05/31/19 Page: 5 of 10 PAGEID #: 5



        23.     On February 11, 2019, the Plan’s counsel had further communication with Brannon

in an attempt to resolve the Plan’s lien without litigation.

        24.     On February 13, 2019, Brannon offered to resolve the Plan’s $2,095,879.34 lien for

$525,000.00.

        25.     To date, the parties have been unable to resolve the Plan’s lien.

              EMPLOYEE RETIREMENT INCOME SECURITY ACT (ERISA)

        26.     ERISA defines an employee welfare benefit plan as any plan, fund, or program

established or maintained by an employer for the purpose of providing for its participants or their

beneficiaries medical, surgical, or hospital care or benefits.

        27.     ERISA §502(a)(3), codified at 29 U.S.C.S. § 1132(a)(3), authorizes a civil action

by a participant, beneficiary, or fiduciary (1) to enjoin any act or practice which violates the terms

of the plan, or (2) to obtain other appropriate equitable relief to redress such violations or to enforce

any provisions of the terms of the plan. See, e.g., Longaberger Co. v. Kolt, 586 F.3d 459 (6th Cir.

2009); US Airways, Inc. v. McCutchen, 133 S.Ct. 1537 (2013).

                                   FIRST CAUSE OF ACTION
                                   ENFORCEMENT OF ERISA

        28.     Paragraphs 1 through 27 are hereby incorporated as if fully set forth herein.

        29.     By failing to acknowledge and honor the Plan’s reimbursement rights, Defendants

have violated the Federal ERISA statute. Thus, pursuant to the ERISA provision codified at 29

U.S.C.S. § 1132(a)(3), Plaintiff seeks equitable relief against Defendants to enforce the recovery

rights as set forth in the aforementioned ERISA statute and in the Plan.

                                 SECOND CAUSE OF ACTION
                                 RIGHT OF REIMBURSEMENT

        30.     Paragraphs 1 through 29 are hereby incorporated as if fully set forth herein.




                                                   5
     Case: 3:19-cv-00164-TMR Doc #: 1 Filed: 05/31/19 Page: 6 of 10 PAGEID #: 6



       31.     As set forth in the Plan: “Certain benefit payments are subject to the Plan’s primary

right of recovery. This includes, but is not limited to, benefit payments related to first party

coverage such as medical payment benefits, person injury protection, and underinsured

motorist/uninsured motorist coverage.” Ex. 2, p. 175. Additionally, as a condition of receiving

benefits under the Plan, “the Participant grants specific and first rights of subrogation,

reimbursement, and restitution to the Plan” and “[s]uch rights shall come first” and “are not

adversely impacted in any way by [w]hether the covered person recovers full damages for their

losses” or has been “made whole.” Id. At the time the Plan pays benefits, the Participant “grants

to the Plan (as a condition of such payment) a lien (including, but not limited to, an equitable lien

by contract in any property).” Id. Pursuant to the Plan, until the lien is completely satisfied, “the

holder of any such property (whether the Participant, the Participant’s attorney, an account or trust

set up for the Participant’s benefit, an insurer, or any other holder) shall hold such property as the

Plan’s constructive trustee.” Id.

       32.     The “Rights of Recovery” section of the Summary Plan Description similarly states

that the Plan has a right to subrogation, reimbursement, and restitution, which is not limited by

whether the covered person recovers full damages for his/her loses or has been made whole. Ex.

3, p. 52-53. “When the plan pays benefits under this provision, the covered person automatically

grants to the plan (as a condition of the payment) a lien to any property (including money) that is

directly or indirectly related to benefits paid under this provision regardless of the type of property

or the source of the recovery… .” Id. at 52.

       33.     As set forth above, the right of reimbursement is guaranteed to the Plan by the

express language of the master plan document and the Summary Plan Description. Therefore, an

Order must be issued directing Defendants to pay or turn over such proceeds to the Plan to the




                                                  6
     Case: 3:19-cv-00164-TMR Doc #: 1 Filed: 05/31/19 Page: 7 of 10 PAGEID #: 7



extent of the Plan’s interest therein, and directing Defendants to execute any documents or

instruments necessary to transfer a legal title of such converted property to Plaintiff.

                                  THIRD CAUSE OF ACTION
                                       ACCOUNTING

       34.     Paragraphs 1 through 33 are hereby incorporated as if fully set forth herein.

       35.     Pursuant to the provisions of ERISA, Plaintiff has a fiduciary obligation to account

for and protect the assets of the Plan for the general welfare of all Plan participants.

       36.     Upon information and belief, Defendants are in possession of money to which the

Plan is entitled to recover as reimbursement under the terms of the Plan.

       37.     As such, and in order to appropriately protect the assets of the Plan, an Order must

be issued directing Defendants to pay or turn over such proceeds to the Plan to the extent of the

Plan’s interest therein, and directing Defendants to execute any documents or instruments

necessary to transfer a legal title of such converted property to Plaintiff.

                            FOURTH CAUSE OF ACTION
                      EQUITBALE LIEN OR CONSTRUCTIVE TRUST

       38.     Paragraphs 1 through 37 are hereby incorporated as if fully set forth herein.

       39.     The Plan specifically identifies particular funds from which the Plan may recover

and specifies the portion of that fund to which the Plan is entitled.

       40.     Due to the injuries sustained by Dillow as a result of the accident, the Plan provided

medical benefits on Dillow’s behalf in the amount of $2,095,879.34.

       41.     Upon information and belief, the funds to which the Plan is entitled are in the

possession of Defendants. Defendants’ refusal to reimburse the Plan, with constructive and actual

knowledge of the Plan’s subrogation and reimbursement rights, constitutes bad faith and willful

misconduct.




                                                  7
     Case: 3:19-cv-00164-TMR Doc #: 1 Filed: 05/31/19 Page: 8 of 10 PAGEID #: 8



        42.     Defendants have knowingly interfered with the Plan’s reimbursement and

subrogation rights by diverting monies due to the Plan to themselves and enabling Dillow to avoid

the Plan’s subrogation and reimbursement provisions.

        43.     In accordance with Harris Trust and Savings Bank v Salomon Smith Barney, Inc.,

530 U.S. 238 (2000) and its progeny, including Sereboff v. Mid Atlantic Medical Services, Inc.,

647 U.S. 356 (2006), Longaberger v Kolt, 586 F.3d 459 (6th Cir. 2009) and US Airways, Inc. v.

McCutchen, 133 S.Ct. 1537 (2013), the Plan is authorized to seek reimbursement of funds which

belong to the Plan from Defendants.

        44.     There is a risk that Defendants will dissipate and/or dispose of the sums to which

the Plan is entitled.

        45.     The Plan is therefore entitled to have an equitable lien or constructive trust imposed

on funds belonging to the Plan in Defendants’ possession in the amount of $2,095,879.34.

                                FIFTH CAUSE OF ACTION
                        UNJUST ENRICHMENT UNDER 29 U.S.C. §1132(a)(3)

        46.     Paragraphs 1 through 45 are hereby incorporated as if fully set forth herein.

        47.     The Plan paid medical expenses on behalf of Dillow, and Dillow accepted those

benefits provided by the Plan.

        48.     Defendants are not entitled to retain the proceeds of the settlement without

reimbursing the Plan for the amount of medical benefits provided to Dillow.

        49.     Defendants have no lawful claim to the settlement funds to the extent of the amount

the Plan paid to medical providers for the benefit of Dillow.

        50.     Despite due demand, Defendants have failed to reimburse the Plan for the amount

of medical benefits paid on Dillow’s behalf, an act that violates established principles of fairness

and equity.



                                                  8
     Case: 3:19-cv-00164-TMR Doc #: 1 Filed: 05/31/19 Page: 9 of 10 PAGEID #: 9



       51.     By reason of the medical benefits provided to Dillow and Defendants’ failure to

reimburse the Plan, Defendants have been unjustly enriched to the detriment of the Plan in the

amount of $2,095,879.34.

       52.     The Plan is entitled to recover the amount of the medical benefits it has provided

on Dillow’s behalf in the amount of $2,095,879.34.

                           SIXTH CAUSE OF ACTION
                  FOR ATTORNEYS’ FEES UNDER 29 U.S.C. §1132(g)(1)

       53.     Paragraphs 1 through 53 are hereby incorporated as if fully set forth herein.

       54.     As previously stated, this action seeks to benefit all participants and beneficiaries

of the Plan by obtaining the return of Plan assets. Upon a finding that Defendants are culpable and

liable to the Plan for the sum sought, an award of attorneys’ fees will deter other persons from

engaging in such conduct under similar circumstances.

       55.     Accordingly, under 29 U.S.C. §1132(g)(1), Defendants are liable to the Plan for

reasonable attorneys’ fees and costs of this action in order to obtain the return of Plan assets.

       WHEREFORE, as a result of the violation of ERISA by Defendants, the Plan and all Plan

participants have been harmed, and Plaintiff seeks appropriate equitable relief, pursuant to ERISA

§502(a)(3), 29 U.S.C. §1132(a)(3) and (g)(1) and hereby requests the following relief:

       a.      Judgment in favor of Plaintiff;

       b.      An accounting of the settlement funds;

       c.      A constructive trust and equitable lien in favor of the Plan upon the settlement funds

               that are in possession of Defendants;

       d.      A declaration of the Plan’s ownership of the settlement proceeds up to the amount

               of payments made by the Plan for medical expenses ($2,095,879.34);




                                                  9
   Case: 3:19-cv-00164-TMR Doc #: 1 Filed: 05/31/19 Page: 10 of 10 PAGEID #: 10



       e.      An order directing Defendants to pay or turn over such proceeds to the Plan to the

               extent of the Plan’s interest therein, and directing Defendants to execute any

               documents or instruments necessary to transfer a legal title of such converted

               property to the Plan;

       f.      An order directing Defendants to pay the reasonable attorneys’ fees and costs of

               this action; and

       g.      Any other further relief to which Plaintiff is entitled.

                                              Respectfully submitted,

                                              /s/ Alyson Terrell
                                              Alyson Terrell            (0082271)
                                              ULMER & BERNE LLP
                                              65 East State Street, Suite 1100
                                              Columbus, Ohio 43215-4213
                                              Telephone: 614-229-0042
                                              Facsimile: 614-229-0043
                                              aterrell@ulmer.com

                                              and

                                              Jennifer Hageman         (0066632)
                                              ULMER & BERNE LLP
                                              600 Vine Street, Suite 2800
                                              Cincinnati, Ohio 45202
                                              Telephone: (513) 698-5022
                                              Facsimile: (513) 698-5023
                                              jhageman@ulmer.com

                                              Attorneys for Plaintiff

COL1997 267813v1
38037.00111




                                                 10
